Exhibit 99.1 Cable ONE Reports First Quarter 2016 Results Residential HSD and Business Services Continue to Propel Adjusted EBITDA and Free Cash Flow Growth May 4 , 6 – Phoenix, Arizona – (BUSINESS WIRE) - Cable One, Inc. (NYSE: CABO) (the “Company” or “Cable ONE”) today reported financial and operating results for the three months ended March 31, 2016. Key first quarter highlights : ● Net income was $27.0 million. Adjusted EBITDA1 was $85.3 million, an increase of 14.2% year-over-year, with an Adjusted EBITDA Margin1 of 42.1%. ● Free Cash Flow1 was $57.9 million, an increase of 34.7% compared to the first quarter of 2015. ● Residential data revenues were $83.4 million, an increase of 20.8% year-over-year. ● Business services revenues were $23.8 million, an increase of 12.6% year-over-year. ● Residential data and business services revenues grew to 52.8% of total revenues compared to 44.4% in the first quarter of 2015. ● Non-video customers grew to 47% of total customers from 38% in the first quarter of 2015. ● Capital expenditures totaled $27.4 million, a decrease of 13.6% compared to the first quarter of 2015. “
